Title: To James Madison from the Reverend James Madison, 15 August 1789
From: Madison, James (Reverend)
To: Madison, James


My dear Sir
Aug. 15h. 1789
I am much obliged for your Favr. of the 29h. July, and also for the Papers inclosed. Nothing gives me more Pleasure than hearing from you, but I have been always unwilling, to add to the Burthen of those Correspondences, in wh. you must be engaged. Mr Randolph generally gives me a sight of the Papers you send him, so that I shall think myself sufficiently attended to, by occasional Instances of your Remembrance.
That the Business of Amendments has been entered upon in so dispassionate a Manner must afford real Satisfaction to every Friend to the Union. Some of those proposed appear to be important, at least in removing the Objections of many of the Opponents to the Constitution; tho’ I do not observe that the Commee. has proposed such as appear of the first Magnitude. Would it not be adviseable to seize the present Moment to render the Constitution more perfect in the most essential Parts; or to do away those Defects, wh. it’s warmest Friends admit, must eventually if continued, render the Govt. less prosperous. Suppose, for Instance, that the Union of the Legislative & Executive Powers was entirely done away—& that the Executive, or cheif Magistrate, had his Council with whom he shd. always consult & not with a Branch of the Legislature. Let the Senate be entirely confined to the Object of Legislation, let not one of it’s Members be styled Vice-Presidt. But let the Senior Councillor transact the necessary Business in Case of Inability—or Absence of a President. I wd. not wish to weaken the Hands of the Executive, or diminish aught of the Powers assignd by the Constitution, but I think they might be modelled anew in a Manner, wh. wd promise more Stability & Prosperity to the Genl. Govt. Other Improvements of perhaps a more important Nature may have occurred to you, who have so long & so deeply reflected upon the Subject; and if it were not presumptuous to advise one who will always be directed by the most enlightened & patriotic Views, I wd. recommend the present Moment as the most proper to attempt the Introduction of them.
Defects themselves gain Strength & Respect by Time. Wd. it not then be better to expose fully, & in the Manner of wh. you are so capable, those Alterations wh. are necessary, or wch. wd in Theory render the Govt. more perfect. The first Object shd. be to render the Theory as perfect as possible: if the Theory be such, the Practice will be correspondent. Principles wh. are true in Theory, cannot fail in the Execution of them. Besides such an Exposition of those Alterations wh. wd. really render the Govt. more perfect, if they were not adopted at present, wd. at least have this important Effect: it wd. fix the public Mind upon those great & necessary Improv[em]ents; it wd. thus be gradually prepared for them, & Time might bring about, what the Spirit of Faction may now prevent. I hope then, as you have begun, you will compleat, or attempt to compleat the arduous Task.
I was glad to see the Manner in wch. the Question concerning Removal from office was determined, because I believe, the more independent the Exe. is made of the Senate, the better the Govt. will succeed. But surely there never came from a respectable Body of Men—a more ridiculous or truely contemptible Prop. than that wh. respected Titles.
The Conduct of your House is highly approv’d by every one. Upon what Principle in the Constitution is it, that the Assent of the Vice Presidt. is necessary to the Laws wch. Congress may pass? This is a Question wch. has occurred to every one. The Acquiescence of your House wd. lead one to suppose it was not improper—but we are inclined to beleive, for the most Part at least, that Mr Adams might as well affix—Ambassador Extraordy., Author of his luminous Book, Member of the Boston Academy L.L.D &c &c. But Consistency is not the lowest D[…] in the Scale of Merit, Titles are impertinent Things wh. will obtrude themselves wherever they can.
The French are making a glorious Effort for the Reestablishment of their former Liberties—May Heaven grant them Success.
When your Recess shall take Place, wd. it not be your best Way to return by Water. We shd then have once more the Pleasure of seeing you here. I have flattered myself this Event was not improbable. Shd it take Effect Nothing wd. afford a higher Pleasure to Dr Sir Yr. sincerely Affe. Friend
J Madison

My Wife always desires to be affey. remembered by you. Pray—give my best Respects to Mr Page & Griffin. Can Zimmerman’s Work be had in N. York—and at what Price. I could remit the Price to Col. Griffin.
